                          Case 2:16-cv-00242-JCM-EJY Document 89
                                                              88 Filed 07/22/20
                                                                       07/21/20 Page 1 of 2


                    1     LUIS A. AYON, ESQ.
                          Nevada Bar No. 9752
                    2     STEVEN H. BURKE, ESQ.
                          Nevada Bar No. 14037
                    3
                          AYON LAW, PLLC
                    4     8716 Spanish Ridge, Suite 115
                          Las Vegas, Nevada 89148
                    5     Telephone:    (702) 600-3200
                          Facsimile:    (702) 447-7936
                    6     E-Mail:       laa@ayonlaw.com
                                        shb@ayonlaw.com
                    7
                          Attorneys for Defendant/Counter-Claimant
                    8     Mike Short

                    9                                     DISTRICT COURT
                                                       CLARK COUNTY, NEVADA
                  10
                          HSBC BANK USA, N.A., AS TRUSTEE Case No.: 2:16-cv-00242-JCM-EJY
                  11      FOR THE HOLDERS OF THE DEUTSCHE
                          ALT-A SECURITIES MORTGAGE LOAN
                  12      TRUST, SERIES 2007-1 PASS-THROUGH
                          CERTIFICATES,                     STIPULATION AND ORDER TO EXTEND
                  13                                        TIME FOR DEFENDANT MIKE SHORT
                                     Plaintiff,             TO FILE RESPONSE TO PLAINTIFF’S
                  14      vs.                               MOTION FOR SUMMARY JUDGMENT
                  15      GREEN VALLEY PECOS HOMEOWNERS
                          ASSOCIATION, INC.; ABSOLUTE
                  16      COLLECTIONS SERVICES, LLC; MIKE
                          SHORT,
                  17
                                      Defendants.
                  18

                  19      MIKE SHORT, AN INDIVIDUAL,
                  20                   Counter-Claimant,
                  21      vs.
                  22      HSBC BANK USA, N.A., AS TRUSTEE
                          FOR THE HOLDERS OF THE DEUTSCHE
                  23      ALT-A SECURITIES MORTGAGE LOAN
                          TRUST, SERIES 2007-1 PASS-THROUGH
                  24      CERTIFICATES, a foreign trust; DOE
                          INDIVIDUALS     I-X;    AND    ROE
                  25      CORPORATIONS I-X, inclusive,,
                  26                  Counter-Defendant.
                  27

                  28

 AYON LAW, PLLC                                                      1
  8716 SPANISH RIDGE
       SUITE 115
LAS VEGAS, NEVADA 89148
 PHONE: (702) 600-3200
                          Case 2:16-cv-00242-JCM-EJY Document 89
                                                              88 Filed 07/22/20
                                                                       07/21/20 Page 2 of 2


                    1      STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT MIKE SHORT
                            TO FILE RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                    2
                                 Defendant Mike Short (“Short”) by and through his attorneys of record, Luis A. Ayon, Esq.
                    3
                          and Steven H. Burke, Esq., of the law firm AYON LAW, PLLC, and Plaintiff, HSBC BANK USA,
                    4
                          N.A., As Trustee For The Holders Of The Deutsche Alt-A Securities Mortgage Loan Trust, Series
                    5
                          2007-1 Pass-Through Certificates (“HSBC”), by and through its counsel of record, Ariel E. Stern,
                    6
                          Esq. and Scott R. Lachman, Esq., of the law firm of Akerman LLP, hereby stipulate and agree to
                    7
                          the following:
                    8
                                 IT IS HEREBY STPIULATED TO AND AGREED UPON that Defendant Mike Short,
                    9
                          shall have additional time up to and including August 20, 2020, to file a resposne to Plaintiff’s
                  10
                          Motion for Summary Judgment [ECF No. 86] on file herein.
                  11
                                 This is Defendant’s first request for an extension of the deadline, and is not intended to
                  12
                          cause and delay or prejudice to any party.
                  13
                          DATED this 21st day of July, 2020.                  DATED this 21st day of July, 2020.
                  14      AYON LAW, PLLC                                      AKERMAN, LLP
                  15
                          _/s/_Steven H. Burke, Esq.____________              __/s/ Scott R. Lachman, Esq. ________
                  16      LUIS A. AYON, ESQ.                                  ARIEL E. STERN, ESQ.
                          Nevada Bar No. 9752                                 Nevada Bar No. 8276
                  17      STEVEN H. BURKE, ESQ.                               SCOTT R. LACHMAN, ESQ.
                          Nevada Bar No. 14037                                Nevada Bar No. 12016
                  18      8716 Spanish Ridge, Suite 115                       1635 Village Center Circle, Ste. 200
                          Las Vegas, Nevada 89148                             Las Vegas, Nevada 89134
                  19
                          Attorneys for Defendant                             Attorneys for Plaintiff,
                  20      Mike Short                                          HSBC Bank USA, N.A.

                  21

                  22             IT IS SO ORDERED.
                  23
                                 Dated this
                                       July____ day of July, 2020.
                                            22, 2020.
                  24

                  25                                           __________________________________________
                                                               UNITED STATES DISTRICT COURT JUDGE
                  26

                  27

                  28

 AYON LAW, PLLC                                                          2
  8716 SPANISH RIDGE
       SUITE 115
LAS VEGAS, NEVADA 89148
 PHONE: (702) 600-3200
